FILED
                            NOT FOR PUBLICATION                             JUL 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KERLIN IZABEL GERONIMO-DONIS,                    No. 10-72020

              Petitioner,                        Agency No. A098-721-237

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 12, 2011 **


Before: SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Kerlin Izabel Geronimo-Donis, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ decision, dismissing his appeal of

the immigration judge’s denial of his applications for asylum, withholding of

removal, and relief under the Convention Against Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Geronimo-Donis contends that he was persecuted by gang members who

robbed and threatened him. To establish a nexus between the alleged persecution

and a protected ground, Geronimo-Davis contends that he was a member of a

social group consisting of people who resist criminal threats by gang members, and

that his anti-gang position constituted political opinion.

      Substantial evidence supports the BIA’s determination that Geronimo-Donis

failed to establish that any harm he suffered, or fears, from gangs is on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992) (forced

recruitment by persecutors seeking to fill their ranks is not necessarily persecution

on account of political opinion); Barrios v. Holder, 581 F.3d 849, 855-56 (9th Cir.

2009) (petitioner who resisted gang recruitment did not establish persecution on

account of social group or political opinion); Santos-Lemus v. Mukasey, 542 F.3d
738, 745-47 (9th Cir. 2008) (speculative fear of future gang activity and

persecution does not serve as a basis for asylum relief). Substantial evidence also

supports the agency’s denial of CAT relief because Geronimo-Donis did not

establish that it was more likely than not that he will be tortured by or with the

acquiescence of the Guatemalan government. See Silaya v. Mukasey, 524 F.3d
1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                           2                                    10-72020